Case: 2:19-cv-03701-ALM-KAJ Doc #: 23 Filed: 11/13/20 Page: 1 of 3 PAGEID #: 142



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,

                      Plaintiff,

        v.                                          Civil Action 2:19-cv-3701
                                                    Chief Judge Algenon L. Marbley
                                                    Magistrate Judge Jolson
THIRTY-FIVE THOUSAND THIRTY
AND 00/100 DOLLARS ($35,030.00) IN
UNITED STATES CURRENCY, et al.,

                      Defendants.


                                    OPINION AND ORDER

        This matter is before the Court on Claimant Norman Peterson’s Motion to Stay

Proceedings. (Doc. 21). For the reasons that follow, Claimant’s Motion is DENIED without

prejudice. Claimant may submit a renewed Motion consistent with this Opinion and Order within

fourteen (14) days of the date of this Opinion and Order.

   I.        BACKGROUND

        On July 19, 2018, Magistrate Judge Deavers issued a warrant to search Claimant’s

residence in Reynoldsburg, Ohio. (2:18-mj-536, Doc. 1). The next day, federal agents seized six

pieces of jewelry from a front room, $10,708 from the master bedroom, $35,030 from the kitchen,

and two firearms. (Id., Doc. 3). Agents also arrested Claimant during the search, and he was later

indicted as a felon-in-possession. (2:18-cr-146, Doc. 3). Magistrate Judge Deavers ordered that

he be detained, (id., Doc. 15), and Chief Judge Marbley, following a guilty plea, sentenced him to

a 36-month prison term, (id., Doc. 56). Claimant remained in the local custody of the Marshal

until he was transferred to the Bureau of Prisons (“BOP”) in August 2019. (Doc. 21).
Case: 2:19-cv-03701-ALM-KAJ Doc #: 23 Filed: 11/13/20 Page: 2 of 3 PAGEID #: 143




          The United States, on August 26, 2019, filed a Complaint for Forfeiture, seeking the civil

forfeiture of the property seized from Claimant’s residence. (Doc. 1). On May 14, 2020, Claimant

moved to suppress the evidence seized from his residence. (Doc. 19). The government now seeks

to depose ten witnesses, and Claimant, who is currently incarcerated at The Federal Correctional

Institution in Bruceton Mills, West Virginia, asserts he will not be able to attend these depositions

in person with his attorney. (Doc. 21 at 3). So he asks the Court to stay these proceedings until

the date of his release, which is currently set for April 2, 2021. (Id.). This matter is fully briefed

and ripe for resolution.

   II.       STANDARD

          A court shall stay a civil forfeiture proceeding if it determines that:

          1) the claimant is subject of a related criminal investigation or case, 2) the claimant
          has standing to assert a claim in the civil forfeiture proceeding, and 3) continuation
          of the forfeiture proceeding will burden the right of the claimant against self-
          incrimination in the related investigation or case.

U.S. v. Contents of Nationwide Life Ins. Annuity Account No. 0961 in the name of Warshak, No.

1:05-CV-00196, 2008 WL 4758701, at *1 (S.D. Ohio Oct. 30, 2008) (citing 18 U.S.C.

§ 982(g)(2)). The claimant bears the burden to make this showing. See Warshak, 2008 WL

4758701, at *1.

   III.      DISCUSSION

          The United States asserts that Claimant has failed to meet his burden to justify a stay of

these proceedings. The Court agrees. As noted, Claimant bears the burden to satisfy the above-

described statutory requirements. See Warshak, 2008 WL 4758701, at *1. Yet Claimant does not

even cite the governing standard, let alone, show that he satisfies its requirements. Rather, his

only basis for a stay is that he is unable to physically attend the upcoming depositions. (See

generally Doc. 21).

                                                     2
Case: 2:19-cv-03701-ALM-KAJ Doc #: 23 Filed: 11/13/20 Page: 3 of 3 PAGEID #: 144




          Without more, the Court has “no basis to make the determination that [he] meet[s] any of

the requirements of Section 982.” Warshak, 2008 WL 4758701, at *1 (denying claimant’s motion

to stay civil forfeiture proceedings). Indeed, Claimant failed to file a reply brief responding to the

Government’s argument that he failed to meet his burden. Claimant’s Motion (Doc. 21) is

DENIED without prejudice as a result. Claimant may, within fourteen (14) days of the date of

this Order, file a revised Motion to Stay, explaining why a stay is appropriate under 18 U.S.C.

§ 982(g)(2).

          Regarding ongoing discovery and depositions, the Government states that Claimant has

failed to respond to outstanding interrogatories and requests for production. (Doc. 22 at 3). As it

stands, these proceedings are not stayed, and Claimant must engage in discovery in good faith.

Concerning the upcoming depositions, the Government represents that Claimant’s institution has

video capabilities, and Claimant could participate remotely. The Court notes that, given the

ongoing COVID-19 pandemic, remote proceedings have become standard practice in both

criminal and civil proceedings nationwide. Accordingly, the parties are ORDERED to meet and

confer and to work with Claimant’s institution to arrange for Claimant to attend the depositions

virtually.

    IV.       CONCLUSION

          For the foregoing reasons, Claimant’s Motion (Doc. 21) is DENIED without prejudice.

Claimant may, within fourteen (14) days of the date of this Order, file a revised Motion to Stay,

explaining why a stay is appropriate under 18 U.S.C. § 982(g)(2).

          IT IS SO ORDERED.

Date: November 13, 2020                               /s/ Kimberly A. Jolson
                                                      KIMBERLY A. JOLSON
                                                      UNITED STATES MAGISTRATE JUDGE



                                                  3
